LUMBARD, Circuit Judge
(dissenting) :
The majority correctly states the question here as “whether Commercial’s *1126secured interest in ‘equipment’ gave it a lien on two Oldsmobile automobiles owned by the bankrupt.” Essentially, this question resolves itself into two very distinct issues: 1) was it the intent of the parties, as expressed in the security agreement, that Commercial could look to these Oldsmobiles as collateral for its loan to the bankrupt; 2) if such was the expressed intent, is the term, “equipment,” a sufficient description of the collateral under §§ 9-110 and 9-203 of the New York Uniform Commercial Code to create a valid security interest in this collateral? The majority appears to answer both of these questions in the negative, as did the referee and the district judge. From this holding, I must dissent.
Initially, I would hold the referee’s and the district judge’s finding that the parties did not intend the security interest to extend to the two automobiles in issue to be clearly erroneous. It seems to me that the very breadth of the omnibus clause of the security agreement is indicative of an intent to cover all personal property owned by the bankrupt, with the exception of stock in trade. The trustee presented no evidence to indicate that this omnibus clause was not intended to mean exactly what it says. Therefore, I feel that the question of intent should have been resolved in appellant’s favor.
There is no argument that the Oldsmobiles would not be included under the Uniform Commercial Code’s definition of “equipment” in § 9-109 (2) .1 The question is whether the use of such a generic term is a sufficient “description of the collateral” for purposes of § 9-203(1)(b). 2 The cross reference for this description requirement is to § 9-110, which provides that
For purposes of this Article any description of personal property . is sufficient whether or not it is specific if it reasonably identifies what is described.
The official comments to § 9-110 elaborate on the nature of the description requirement :
The requirement of description of collateral (see Section 9-203 and Comment thereto) is evidentiary. The test of sufficiency of a description laid down by this Section is that the description do the job assigned to it —that it make possible the identification of the thing described. Under this rule courts should refuse to follow the holdings, often found in the older chattel mortgage cases, that descriptions are insufficient unless they are the most exact and detailed na*1127ture, the so-called “serial number” test.
The precise issue here seems to have been considered only once before. In Goodall Rubber Co. v. News Ready Mix Corp., 7 U.C.C. 1358 (Wisc.Circ.Ct., 1970), the court held that this generic term was sufficient to satisfy §§ 9-110 and 9-203. In addition, there have been a number of cases, that have considered, in the context of both security agreements and financing statements, the sufficiency of descriptions phrased in other generic terms. The decisions have not been uniform. Compare In Re Trumble, 5 U.C.C. 543 (U.S.D.C., W.D., Mich., 1968) (“consumer goods” held to be sufficient), Thomson v. O. M. Scott Credit Corp., 1 U.C.C. 555 (Pa.Ct. of Common Pleas, 1962) (“inventory” sufficient), In Re Goodfriend, 2 U.C.C. 160 (U.S.D.C., E.D., Pa., 1964) (“inventory” sufficient), and Security Tire and Rubber Co., Inc. v. Hlass, 441 S.W.2d 91 (Ark.S.Ct., 1969) (“inventory” sufficient) with In Re Bell, 6 U.C.C. 740 (U.S.D.C., Colo., 1969) (“consumer goods” insufficient), Household Finance Corp. v. Kopel, 303 F.Supp. 317 (U.S.D.C., Colo., 1969) (“consumer goods” insufficient), and Mammoth Cave Production Credit Association v. York, 429 S.W.2d 26 (Ky.Ct. of App., 1968) (“farm equipment” insufficient). The two Colorado cases holding “consumer goods” to be insufficient were decided under the Colorado version of § 9-110, which in terms requires much more specificity in a description of consumer goods than does the New York version.3 It appears that the majority of courts that have considered the sufficiency of descriptions stated in terms of § 9-109 definitions, when § 9-110 was phrased as it is in New York, have held such descriptions to have been sufficient. In this regard, it should be noted that borrowing by businesses in return for security interests in their “inventory,” another generic term defined in § 9-109, has become a common financing device under Article 9 of the Uniform Commercial Code.
I do not mean to suggest that the court should hold that all descriptions in terms of “equipment” will necessarily satisfy §§ 9-110 and 9-203. Arguably, any such per se rule would be inconsistent with the mandate of § 9-110 that the description “reasonably identif[y] what is described.” This language, as well as the official comments, would seem to indicate a more ad hoc, factual analysis. In this case, we have two Oldsmobile automobiles that were owned by a corporation in the retail lumber business. The most logical conclusion for any reasonable subsequent lender was that these automobiles were being used by the corporation in its business and were thus equipment, with respect to which he was charged with notice of a prior security interest. At the very least, a subsequent lender should be put on inquiry by these circumstances and should seek to learn from the borrower and the prior lender the nature of the use of this property. Therefore, I would reverse the district court’s holding that the description was insufficient under the Uniform Commercial Code, and I would hold that the description in terms of “equipment” was, on the facts of this case, sufficient to “reasonably identify” the automobiles and to bring them under the security agreement.
The trustee’s alternative argument, which was rejected by the referee and the district court, is based on the existence of an earlier security interest in one of the two automobiles. Because this interest was not perfected, it was avoided by the trustee under § 70(c) of the Bankruptcy Act and § 9-312(5) (b) of the Uniform Commercial Code. Accordingly, the trustee now argues that this security interest should be pre*1128served for the benefit of the estate and asserted to defeat Commercial’s interest. Without reaching the propriety of subrogation in this case, it seems clear that the trustee’s argument is frivolous. Since the earlier interest was unperfected, Commercial is just as able to avoid it under § 9-312(5) (b) as was the trustee. Therefore, subrogation to the earlier interest does not increase the trustee’s rights against Commercial.
I would reverse.

. Goods are ... (2) “equipment” if they are used or bought for use primarily in business (including farming or a profession) or by a debtor who is a nonprofit organization or a governmental subdivision or agency or if the goods are not included in the definitions of inventory, farm products or consumer goods ....
From this quotation, it is apparent that the majority is not entirely correct when it states that “[s]ection 9-109(2) defines ‘equipment’ for present purposes as a residual category which includes all goods not included in the definitions of inventory, farm products or consumer goods.” ,Such a statement ignores the standards enunciated in the first half of the definition for determining when goods are “equipment.” Similarly incorrect is the majority’s unsupported statement that “[t]he classifications of Section 9-109 . . . are intended primarily for the purposes of determining which set of filing requirements is proper.” The official comments to § 9-109 state:
The classification is important in many situations: it is relevant, for example, in determining the rights of persons who buy from a debtor goods subject to a security interest (Section 9-307), in certain questions of priority (Section 9-312), in determining the place of filing (Section 9-401) and in working out rights after default (Part 5). Comment 5 to Section 9-102 contains an index of the special rules applicable to different classes of collateral.


. . [A] security interest is not enforceable against the debtor or third parties unless (b) the debtor has signed a security agreement which contains a description of the collateral


. CRS 1963, § 155-9-110 provides:
For purposes of this ai'ticle, any description of personal property is sufficient if it specifically identifies and itemizes in the security agreement what is described as to consumer goods, and whether or not it is specific if it reasonably identifies what is described as to all other personal property.